Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 11, 14-15 are cancelled. Claims 1-10, 12-13, and 16-23 are currently under review.

The Office made many attempts to contact the Applicant for an Examiner’s Amendment for compact prosecution however no response was received. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2021 has been entered.

Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claim 16, line 9, is amended to indicate, “a plurality of only visible light sources separate from the single radiation source component
Claim 19 is cancelled. The Office believes the Applicant meant to cancel claim 19 since independent claim 16 already states a single radiation source component comprising a visible light source, an infrared source, and a reflector where “single radiation source component” already implies that the infrared source and the visible light source are integrated to each other into a single component.
Claim 20, line 12, is amended to indicate, “a plurality of only visible light sources separate from the single radiation source component”. The claim lacks antecedent basis for “single chip” and the Office believes the Applicant meant “single radiation source component” since the limitations of “single chip” was removed from all the independent claims.
Claim 22 is cancelled. The Office believes the Applicant meant to cancel claim 22 since it is a duplicate of claim 2

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-10, 12-13, 16-18, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches a device comprising: a display; a light guide; a single radiation source component comprising: a visible light source, an infrared source, and a reflector; and a plurality of visible light sources separate from the 
The closest prior art is Onishi (Pub. No.: US 2009/0295744). Onishi shows in figure 2 a plurality of visible light sources represented as item 11 and an infrared light source represented as items 12a and 12b, but fails to teach items 12a/12 as a single radiation source component comprising at least a visible light source AND an infrared source.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DONNA V Bocar/Examiner, Art Unit 2621

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621